Citation Nr: 1547522	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for internal derangement, right knee.

2.  Entitlement to residuals of a lumbar laminectomy, claimed as a low back disability.

3.  Entitlement to service connection for a skin disability, claimed as chloracne, to include as due to herbicide exposure.

4.  Entitlement to peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for internal derangement of the right knee at an initial noncompensable evaluation, effective June 1, 2011 and denied service connection for residuals of a lumbar laminectomy, chloracne, and acute peripheral neuropathy of the bilateral upper and lower extremities.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for residuals of a lumbar laminectomy, claimed as a low back disability; service connection for a skin disability, claimed as chloracne, to include as due to herbicide exposure; and service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's internal derangement, right knee has been manifested by painful motion with limitations on lifting.






CONCLUSION OF LAW

The criteria for an initial 10 percent rating for internal derangement, right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In November 2011 and April 212 letters, prior to the date of the issuance of the appealed May 2013 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The November 2011 and April 212 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for a right knee disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in May 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2013 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right knee disability is currently rated at an initial noncompensable disability evaluation under Diagnostic Code 5257.  38 C.F.R. §§ 4.20, 4.27 (2015).  

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for slight symptoms.  A 20 percent rating is warranted for moderate symptoms.  A 30 percent rating is warranted for severe symptoms.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 (2015).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

The Board notes that 38 C.F.R. § 4.71a , Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  As noted, the Court in Burton further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Diagnostic code 5260 applies to limitation of flexion of the knee.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Factual Background and Analysis

The Veteran underwent a VA examination in May 2013.  The Veteran reported flare-ups as he had on and off pain from a scale of 2 to 3 out of 10.  The pain would go all the way up to 8.  The flare-ups were precipitated by prolonged walking.  They occurred monthly and lasted several hours to a day.  Right knee flexion was from 0 to 130 degrees with no objective evidence of painful motion.  There were no degrees of hyperextension and no objective evidence of painful motion on extension.  After repetitive-use testing, right knee flexion was from 0 to 130 degrees with no objective evidence of painful motion and there was no degree of hyperextension.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  He did have functional loss and/or functional impairment of the knee and lower leg as he had less movement than normal.  He did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  He did not have shin splints, did not have a meniscal condition and did not have a total knee replacement.  The Veteran occasionally used a cane when he found himself limping due to his right knee in order to relieve weight bearing.  X-rays did not demonstrate degenerative or traumatic arthritis and there was no x-ray evidence of patellar sublaxation.  Due to the Veteran's right knee disability, he was limited to lifting a maximum of 20 pounds, could walk only half of a city block 3 times during an 8 hour period, had unlimited seating and could stand for only 10 to 15 minutes.  The Veteran reported that he had quit his job recently as it involved prolonged walking which precipitated flare-ups and he could not keep up with his coworkers.  

Based on a review of the record, the Board finds that a minimum compensable rating, a 10 percent rating, is warranted under Diagnostic Code 5003 for the entire period on appeal.  38 C.F.R. §4.3; Burton, 25 Vet. App. at 3.  At the May 2013 VA examination, the Veteran reported flare-ups as he had on and off pain.  He also indicated that he was limited to lifting a maximum of 20 pounds, could walk only half of a city block 3 times during an 8 hour period, had unlimited seating and could stand for only 10 to 15 minutes.

While the Board acknowledges that the medical evidence of record (specifically the May 2013 VA examination report) does not show objective painful motion, the Board finds the Veteran's accounts and statements regarding pain credible.  When resolving reasonable doubt in his favor, the Board finds that the Veteran experiences painful motion and therefore the minimum compensable rating, a 10 percent rating pursuant to Diagnostic Code 5003 is warranted for the entire period on appeal.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels, supra; Burton, supra.

However, the Veteran is not entitled to a compensable rating under Diagnostic Code 5257, as there is no showing of instability on the May 2013 VA examination report, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that an initial rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Regarding limitation of motion, the evidence does not show flexion in the right knee limited to 45 degrees or less to warrant a rating under Diagnostic Code 5260 as the May 2013 VA examination noted flexion of 0 to 130 degrees.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a rating under Diagnostic Codes 5261.  With respect to extension, for this time period extension findings were never less than 0 degrees.   

As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  As noted, the Board is awarding a 10 percent rating based on the complaints of painful motion.

The Board notes that the Veteran has stated pain varied in intensity during flare-ups.  To the degree that he has reported his knees feeling like they would give way, lock up, instability, pain, stiffness, incoordination, and weakness, the Board notes that on examination the Veteran's flexion was only limited to at most 130 degrees and at most 0 degrees for extension for the right knee, and there was no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right disability would still more closely approximate no more than an initial 10 percent evaluation due to his painful motion.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected right knee disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 10 percent rating for internal derangement, right knee.is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a low back disability, a skin disability and a peripheral neuropathy disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for a low back disability, in a December 2011 correspondence, the Veteran claimed that he suffered a lower back injury in service when his armored personal carrier (APC) went off a roadway and into a cluster of trees.  He noted that his back was treated at the scene and his injury was further treated at noted at the time of his discharge.

Private treatment records demonstrate that the Veteran underwent a lumbar myelogram in April 1993 while an August 2001 VA treatment report noted degenerative arthritic changes of the lumbar spine.

An April 2012 VA physical therapy note indicated that the Veteran reported experiencing low back pain since 1967 when he was involved in an accident in the military.

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed low back disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a low back disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

Regarding the Veteran's claims for a skin disability and for peripheral neuropathy, the Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

Regarding the Veteran's claim for a skin disability, the Veteran contends that he has chloracne which is a disease associated with Agent Orange exposure under 38 C.F.R. §3.309(e) (2015), the record is currently negative for diagnoses of chloracne.  Instead, the Veteran has been diagnosed with folliculitis and dermatitis.

Folliculitis and dermatitis are not a disease associated with Agent Orange exposure under 38 C.F.R. §3.309(e) (2015).  

However, the Board must also consider whether the Veteran's skin was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Notably, a July 1998 treatment report noted that the Veteran indicated that he had been exposed to herbicides in Vietnam.  He reported a chronic outbreak of pimples on his thighs.  The diagnosis was possible herbicide exposure.

Additionally, a February 2012 VA treatment report noted that the Veteran had a strong belief that he had chloracne.  He also reported having rashes for 44 years as he was 21 years old when he first started noticing his little bumps on his neck, extremities and upper back in 1968.  

A December 2012 VA treatment report also noted that the Veteran had a history of recurrent skin rashes since his return from Vietnam.  The physician indicated that the Veteran had a new type of dermatitis versus shingles versus chloracne symptoms.  The Veteran also had folliculitis of the back.    

Regarding the Veteran's claim for peripheral neuropathy, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).  In addition to the presumption of herbicide exposure, certain diseases are deemed to be associated with herbicide exposure. These diseases include early onset peripheral neuropathy. 38 C.F.R. § 3.309(e). 

The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a) (6) (ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

Here, the record does not demonstrate a diagnosis of peripheral neuropathy within a year of the Veteran's service separation, although the Veteran has argued that he experienced symptoms shortly after his return from Vietnam.  Furthermore, the Board must also consider whether the Veteran's peripheral neuropathy of the upper and lower extremities was directly caused by herbicide exposure, regardless of the date of onset.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed skin disability and peripheral neuropathy of the upper and lower extremities disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a skin disability and peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

The Board finds that an examination is needed to specifically address whether or not the Veteran's skin disability or peripheral neuropathy of the upper and lower extremities were directly caused by the Veteran's in-service herbicide exposure.  See Combee; supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA medical examination for his low back disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's low back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  The Veteran should be scheduled for a VA medical examination for his skin disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner should identify what kind of skin disability the Veteran has to include whether he has a current diagnosis of chloracne.  After thoroughly describing the nature and etiology of the Veteran's skin disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's skin disability was incurred in or aggravated by the Veteran's active duty military service.  The examiner should specifically address whether the Veteran's skin disability was caused by or the result of his conceded in-service herbicide exposure.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

4.  The Veteran should be scheduled for a VA medical examination for his peripheral neuropathy disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's peripheral neuropathy disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's peripheral neuropathy disability manifested within one year of his return from Vietnam, or was otherwise incurred in or aggravated by the Veteran's active duty military service.  The examiner should specifically address whether the Veteran's peripheral neuropathy of his upper and lower extremities was caused by or the result of his conceded in-service herbicide exposure.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


